—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 10, 1977, convicting him of manslaughter in the first degree, on his plea of guilty, and imposing sentence. Judgment reversed, on the law, and case remitted to the Criminal Term for further proceedings in accordance herewith. The People concede that defendant should have been given the opportunity to withdraw his guilty plea and stand trial when, following his adjudication as a predicate felony offender, the sentencing court was powerless to impose the sentence of zero to seven years’ imprisonment which had been promised the defendant when the plea was entered (cf. People v Twiggs, 58 AD2d 726). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.